The Chancellor
took the same view of this petition as
that which he had. expressed in the similar case of In re Beliak, Trustee, ante p. 59, and considered that upon the facts set forth in the petition, the Trustee in purchasing the lands described in the petition, had acted for the best interests of the cestut que trust and for the benefit of the trust fund, and that his action in that behalf appeared to be necessary in order to preserve the trust fund from diminution, and for that reason, and in accordance with the views more fully stated in the case referred to by him, he made an order granting the prayer of the petitioner in the identical terms of the order made in that case, which is reported as part of it.
Note.—After the order was made in the case of In re Beliak, Trustee, reported ante p. 59,“there was a period of noticeable but temporary depression in the value of real estate in certain parts of the State, continuing until the date of the case here reported. As the result of it, many petitions of the same nature were presented by trustees, and similar orders granted, all resting upon the same grounds as those stated in the case of In re Beliak, Trustee. It has been deemed proper to report that case in New Castle County and this one in Sussex County as showing the practice adopted in such cases throughout the State, but other cases of similar nature which appear on the records of the Court, it has not seemed necessary to report.
*358The supervisory power of the Court of Chancery with respect to management of trust estates was considered in the case of Butler vs. Topkis, to be reported in a subsequent volume; and is also considered in relation to charitable trusts in the opinion of Hon. N. B. Smithers, adopted by Chancellor Saulsbury as a rule of action for the Court with respect to the Potter Estate, a public trust or charitable use, which is printed in the Appendix.